In a negligence action to recover damages for personal injuries, the defendant Town of Hempstead appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Burstein, J.), dated May 5, 1989, as denied its cross motion for summary *334judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Burstein at the Supreme Court. Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.